Title: 2d.
From: Adams, John Quincy
To: 


       We recite this week to Mr. Burr the new Tutor; but he was absent this Day. The A B Society met this Evening. The Juniors Bancroft and Lincoln were received; Abbot, and Dodge, were received the last meeting. The first Piece read, was the forensic between Fiske and myself upon the Question whether, a republican Government, be the most favourable for the advancement of Literature. I denied it, and read the following Arguments in the negative:
       A. B. N 4.
       
        
         
          There is no Proposition however absurd, that will not be adopted and defended by some Man or other: and when an assertion is made contrary to all Sense or Reason, an ingenious Man can sometimes convince an Audience, that it is true, by representing only one side of the Question, and using only those arguments which incline towards that Side.
          These Reflections naturally arise in my Mind, when I see you, Sir, endeavouring to show that a Republican Government, is the most favourable to Literature. You begin by laying down several of the most extraordinary premises that I ever heard: from these you draw natural Conclusions it is true, but which prove Nothing; for the Scriptures you know, tell us that an house built on the sand, must fall at the first blast. Your whole System seems to stand upon this maxim, that the very Idea of a republican Government presupposes the Inhabitants in the highest State of Civilization. I am willing my good friend, that you should presuppose whatever you please, if you will confess the fact to be far otherwise.
          Without recurring to Athens or Sparta, Carthage or Rome, for Common Place arguments, as is too frequently done, let me ask whether at the present day the most civilized Nations are not subjected to Despotic monarchs: and whether Republics are not rather remarkable for being backward in the progress of civilization? And as to the scope, which a popular form of Government gives to Ambition, I should conceive that Circumstance more proper to form wise Politicians than men of deep learning. There cannot be in popular governments encouragements to literary genius equal to those which are given by Princes, who have themselves a Taste for the fine arts. They grant such rewards as kindle the latent sparks of genius, and enable it to shine with the brightest splendor. This is so consonant with experience, that the most distinguished aera’s in the History of Literature are found in the Times and Countries of an Augustus, a Charles the 2d., and a Lewis the 14th. Indeed the prospect which every citizen in a free Government, has, of obtaining Offices of State, appears to me rather prejudicial than advantageous to Literature. A Man engaged in the Affairs of his Country can pay but little attention himself to the Art and Sciences; but when the desire of shining as a Statesman, or as a general is entirely restrained, and an ambitious man, has no other method to render his Name illustrious, than by his literary productions, all his attention will of Course be turned that way, and it must naturally follow, that his Exertions will be attended with Consequences more favourable to Literature than in a State where it is but a secondary Object, or (if I may so express it) an Instrument by which the Citizens raise themselves to public Employments.
         
        
       
       
       
        
         
          Part 2d.
          I have always supposed, my worthy Friend, that however certain a young Man might be of any Proposition, Decency and Modesty required he should not make it, with all that assurance, and confidence, which might be proper in a man of years and experience. I likewise suppose when I made the Question, which, I know not for what Reason, has not, I think been answered, that the Fact itself was so plain and Evident, as would oblige you yourself to answer in the affirmative. Had you done this your System must consequently have fallen; but rather than contradict a Proposition, which is next to self-evident, you have prudently avoided giving any answer at all, and have rested your Cause upon a Distinction, which would better suit a pleading at the Bar, than a candid Enquiry after Truth, viz. that a Question is no Argument. But since you can be convinced with nothing but positive assertions, I willingly indulge your inclination; and affirm, that the Idea of a republican government does not presuppose the highest degree of Civilization, and I trust I can prove it from your own Concessions. You grant that the most civilized Nations extant are governed by despotic Monarchs. It must follow that republics are not so much civilized; how then can you say, that republics have the greatest degree of civilization? It is just as reasonable, as if you should say, a yard is longer than a foot, but yet a foot, is longer than a yard.
          To my other Question you reply, that had I confined my Attention to America, I must be sensible the answer would be in the negative: but Sir, suffer me to observe, that America, is not the only Republic now extant, and that the Question is not concerning the American but the republican form of government. You think my Distinction between a man of deep learning and a wise Politician is something new; I am happy to find that in the course of our Dispute, one new Idea has arisen, and I believe most of our hearers will agree that it is a just one. Politics and Literature are as different from one another as war and Literature; Nor is a very extensive acquaintance with the fine arts, more requisite for a Statesman, than for the general of an Army. You seem to think that Literature is like any particular Science, and that a small acquaintance with it is sufficient, if it can raise a Citizen to public Employments. I agree, it is sufficient for the Purpose of an ambitious citizen, but it is not sufficient for the promotion of Literature itself. Let us run a parallel between the progress of a man of genius in a republic and in a Monarchy. In both Cases, he will be employ’d while young in the pursuit of literature. In the republic, he will soon be called upon to serve the public, and from that time forth, he will be obliged to relinquish the Study of the Arts and Sciences, because the affairs of the Nation will employ all his Time. But in a Monarchy, his Talents will acquire him respect, reputation, and perhaps fortune, but they will not introduce him to a Situation which shall in­duce him to neglect the Sciences. On the contrary he will be continually improving his literary faculties, and his productions will do honour to himself and to his Country. This is my idea of the promotion of literature, and this is what a republic can seldom boast of. There is only one more argument of your’s, that I shall endeavour to refute: (for I fear our friends that are present, will think I have taken too much time to prove a thing so evident.) You say we must not judge of the improvements of a nation by a few individuals, but by the People at large, and reasoning from this principle you conclude, that the progress of literature is greater in America than in any other country on earth. Let us examine your train of reasoning. “In America the common people can make out to read a chapter in the Bible by spelling about half the words. In Europe nine tenths of them cannot read at all. Here they can most of them write their names, there they are obliged to make a mark. Therefore, literature has made greater progress here than in Europe.” If literature consisted in reading the Bible, or in writing a name, I should certainly concur in Opinion with you; but as the life of Man is barely sufficient to form a person deeply versed in literature, its progress must be the greatest, where there are Men, who can employ all their days, in cultivating the Arts and Sciences.
         
        
       
       One or two Dissertations were read, and a character of Mr. James by Bridge, extremely well done. Abbot gave us an Oration upon Patriotism. We determined for the future to meet Sunday evenings, and then we all retired.
      